DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments, see remarks pages 6-7, filed December 22, 2021, with respect to the rejection of claims 1 and 7 under 35 U.S.C. 102 have been fully considered and are persuasive.  The rejection of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1, 3-7 and 9-12 are allowed (renumbered 1-10, respectively).
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the prior art of record fails to anticipate or render obvious wherein the lifespan index counting unit includes: a first measuring unit, which measures control voltage values of primary-side upper and lower ends of the contactor; a second measuring unit, which measures control current values of the primary-side upper and lower ends of the contactor; a third measuring unit, which measures an inrush current value of a secondary side of the contactor; and a fourth measuring unit, which measures a through-current value flowing through the secondary side of the contactor, in combination with all other limitations as presented by Applicant.
	Regarding claim 7, the prior art of record fails to anticipate or render obvious wherein the counting of the lifespan index of the contactor includes: measuring, by a first measuring unit, control voltage values of primary-side upper and lower ends of the contactor; measuring, by a second measuring unit, control current values of the primary-side upper and lower ends of the contactor; measuring, by a third measuring unit, an inrush current value of a secondary side of the contactor; and measuring, by a fourth measuring unit, a through-current value flowing through the secondary side of the contactor, in combination with all other limitations as presented by Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Kim et al. in Foreign Patent Document KR 100882787 B1 teaches “a life predicting device of a magnetic contactor for controlling a power supply of a load by operating an internal electromagnet by receiving a control signal from the outside, and more specifically, by predicting the life of the magnetic contactor according to the type of load.” (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MISCHITA L HENSON/Primary Examiner, Art Unit 2865